     Case 2:19-cv-02026-KJM-EFB Document 24 Filed 11/19/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JEROME SPRAGUE, et al.,                            No. 2:19-cv-2026-KJM-EFB PS
12                        Plaintiffs,
13           v.                                          ORDER
14    JUSTICE PETER A. KRAUSE, et al.,
15                        Defendants.
16

17          After this civil action was closed and judgment duly entered (see ECF Nos. 21, 22),

18   plaintiff filed objections, ECF No. 23. The court takes no action on plaintiff’s filing as this case

19   is now closed. Plaintiff is hereby informed that the court will not respond to future filings in this

20   action that are not authorized by the Federal Rules of Civil Procedure or the Federal Rules of

21   Appellate Procedure.

22          So ordered.

23   Dated: November 19, 2020.

24

25

26

27

28
